DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendments filed on 02/26/2021. The amendments filed on 02/26/2021 have been entered. Accordingly Claims 1-4, 6, 9-15 are pending. Claims 5 and 7-8 have been canceled. Claim 15 is a new claim. The previous rejections of claims 1-4, 6 and 9-14 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/26/2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 03/17/2017. It is noted, however, that applicant has not filed a certified copy of the English translation of the TW106108922 application as required by 37 CFR 1.55.

Information Disclosure Statement
No IDS has been filed in the instant application for consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are not patent eligible. 
Claim 1 recites, “method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined: a) identifying, 

Claim 1, as a whole is not an inventive concept; the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As written, the claim is merely outlining mental processes that may be implemented on generic computer hardware components that are well-known, routine and conventional for data collection and analysis. 
Claims 2-4, 6 and 9-14 depend directly or indirectly from Claim 1. Therefore, the dependent claims rely upon the same abstract ideas as the independent claim, as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as “significantly more”, and the specificity of an abstract idea does not make it any “less abstract” as it is still directed to Mental Processes. Therefore, the dependent claims are also not patent eligible. 
Claim 15, recites similar limitations to Claim 1 and as such, Claim 15 as a whole is not an inventive concept; the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As written, the claim is merely outlining mental processes that may be implemented on generic computer hardware components that are well-known, routine and conventional for data collection and analysis. 


a)    providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility;
b)    shifting the focus of the claims to the assay (e.g. including non-conventional assays, specific assay conditions providing improved sensitivity, etc.); and/or
c)    adding a practical application of the claimed method outside of the computer (e.g. treating a patient).
See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106 and to the USPTO's Guidance on Subject Matter Eligibility (January 2019 Update). This information can be found at: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10, it is unclear what the limitations entail since dependent upon a canceled claim, Claim 5. Further, the limitation “wherein in step (d), the statistical transformation is associated with a normal distribution”, is unclear if a second transformation approach is applied in addition to the transformation applied in step (e) or if this is a different transformation, and if different transformation what is the difference. It is unclear how the statistical transformation applied in claim 10 corresponds to the hierarchical arrangement of the overall method disclosed in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130279771, October 24, 2013)(hereinafter, “Wang”) and Matthews et. al. (U.S. 20180204327, EFD July 15, 2016)(hereinafter,” Matthews”). 
Regarding Claim 1, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]); 
and d) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])
With regards to limitations, subsequent to step 10 a) and prior to step b), further comprising: e) performing a statistical transformation on the diffusion index values of said at least one diffusion index to result in transformed index values; wherein step b) includes 15 for each of the brain image regions, calculating said at least one characteristic parameter based on a portion of the transformed index values corresponding to the brain image region, Wang teaches diffusion 
With regards to limitation, “and wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”, Wang teaches Parkinson’s disease [0008][0013].
Wang is silent with regards to c) forming a feature matrix using the characteristic parameters; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder.
Wang does not explicitly teach a statistical transformation; wherein step e) includes performing the statistical transformation over the whole of the diffusion index values of all of the brain image regions to result in the transformed index 5 values so that distribution of the 
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to form a feature matrix using the characteristic parameters; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder; apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).
Regarding Claim 2, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), for each of the brain image regions, said at least one characteristic parameter includes a statistical 25 value of the respective portion of the 
Regarding Claim 3, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), the statistical value is one of a percentile (“We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI.” [0032]; see Table 2) and a mean (“Mean diffusion index values 
Regarding Claim 4, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step c), the the percentile is one of a 10th percentile, a 50th percentile, a 90th percentile (Table 2 shows sensitivity and specificity values for statistical analysis interpretations at 0.9, which is equivalent to the 90th percentile; Fig. 2 illustrates the sensitivity vs. specificity percentile values for .90 which is equivalent to the 90th percentile.).
Regarding Claim 6, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
wherein in step b), for each of the brain image regions, said at least one characteristic parameter includes a statistical value of the portion of the index values corresponding to the brain image region (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was 
Wang does not explicitly teach transformation. 
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a statistical transformation approach as taught in Matthews “…to achieve a specific spatial orientation and dimensions.” (Matthews, [0057]).
Regarding Claim 10, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang does not explicitly teach: wherein in step d), the statistical transformation is associated with a normal distribution.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a statistical transformation approach as taught in Matthews “…to achieve a specific spatial orientation and dimensions.” (Matthews, [0057]).
Regarding Claim 11, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
With regards to limitations, further comprising: f) for each of the brain image regions, determining based on a statistical test, whether the brain image region is discriminative for the categories of the 5 neurological disorder; wherein step d) includes performing classification on the combination of the characteristic parameters of the brain image regions which are determined to be discriminative for the categories of the neurological 10 disorder via the classifier, Wang teaches a determination approach that compares DK average value information for different regions to diagnose a patient as seen in Fig. 1, s16,s18 and s20, [0024][0032][0036].
Wang is silent with regards to diagnosing by performing classification on the combination of characteristic parameters of the brain image regions which are determined to be discriminative for the categories of the neurological 10 disorder via the classifier.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to diagnosis by performing classification on a combination of the characteristic parameters of the brain image regions via a classifier associated with the predetermined 20 categories of the neurological disorder as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).
Regarding Claim 12, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), the image processing performed on said at least one MRI image to result in said at least one diffusion index 15 is one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique (“Diffusion Tensor imaging data were acquired by using a spin-echo echo-planar imaging sequence” [0028]; “…this invention features the use of diffusion kurtosis imaging (DKI) in the diagnosis…” [0013];“These results further support the use of diffusion kurtosis imaging (DKI) in the diagnosis of PD related neurodegenerative disorders.” [0037]).
Regarding Claim 13, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), said at least one diffusion index that results from DTI is one of fractional anisotropy (FA), mean diffusivity (MD), radial diffusivity (RD) and axial diffusivity (AXD), said at least one diffusion index 25 that results from DKI is one of kurtosis 
Regarding Claim 15, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and comprising (“…the images provided from an MR scanner are processed in a computer…” [0010]): 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic 
and c) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])
With regards to limitations, subsequent to step 10 a) and prior to step b), further comprising: d) performing a statistical transformation on the diffusion index values of said at least one diffusion index to result in transformed index values; wherein step b) includes 15 for each of the brain image regions, calculating said at least one characteristic parameter based on a portion of the transformed index values corresponding to the brain image region, Wang teaches diffusion weighted images and diffusion index values as seen in Fig. 1 [0015-0016] and a calculating said at least one characteristic parameter based on a portion of the index values corresponding to the brain image region parameter (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” 
With regards to limitation, “and wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”, Wang teaches Parkinson’s disease [0008][0013].
Wang is silent with regards to, d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder.
Wang does not explicitly teach a statistical transformation; wherein step d) includes performing the statistical transformation over the whole of the diffusion index values of all of the brain image regions to result in the transformed index 5 values so that distribution of the transformed index values of all of the brain regions approaches a normal distribution; and the neurological disorders of Alzheimer’s disease and cerebral palsy.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to form a feature matrix using the characteristic .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Matthews as applied to claim 1 above and further in view of Mori et. al. (U.S. 20130102877, April 25, 2013)(hereinafter, “Mori”). 
Regarding Claim 14, the combination of references Wang and Matthews substantially teach the claim limitations as noted above.
With regards to limitation, wherein step a) includes identifying, according to a plurality of diffusion MRI images, a brain parcellation template and 15 an anatomical image, the brain image regions, Wang teaches a plurality of diffusion MRI images (Fig. 1 s10, [0024]).
Wang does not teach a brain parcellation template and 15 an anatomical image, the brain image regions.
Mori in the field of computer assisted diagnosis teaches: “data storage unit 102 may store a parcellation atlas of the tissue region including spatial information of the anatomical substructures of the tissue region. For example, the parcellation atlas may represent a human brain and may include information encoding location and shape of the various cortical substructures, etc. The parcellation atlas may be derived from, for example, a plurality of images from a subpopulation of subjects similar to subject 108. For example, the images can come from the same age group as subject 108 in some applications. This is because each age  Data storage unit 102 may further store a segmenation atlas including, for example, spatial information of the constituent tissue types of the tissue region. For example, a brain tissue may have the constituent tissue types of the gray matter, the white matter, and the cerebrospinal fluid (CSF).” [0022-0023].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang a brain parcellation template and 15 an anatomical image, the brain image regions as taught in Mori to incorporate spatial and geometric information of the brain for a more robust knowledge based method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Matthews as applied to claim 1 above, and further in view of O’Bryant et. al. (U.S. 20160154010, EFD July 9, 2014)(hereinafter, “O’Bryant”).
Regarding Claim 9, the combination of references Wang, Takahashi and Mori substantially teach the claim limitations as noted above.
Wang does not teach: wherein in step d), the statistical transformation is implemented by 20 a Box-Cox transformation.
O’Bryant in the field of methods for diagnosing neurological diseases teaches statistical analysis performed on data transformed using a Box-Cox transformation approach [0057].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combinational method of Wang, Takahashi and Mori to implement a Box-Cox transformation as taught in O’Bryant to allow non-normally distributed data to be transformed into a normal shape allowing for a broader number of statistical tests to be run.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. With regards to applicant’s argument regarding 101, Examiner respectfully disagrees the amendments to Claim 1 to “integrate the alleged judicial exception/abstract idea into a practical application” (Remarks, pg. 2). As provided in the Non-Final Action and the updated rejection provided above that includes the amended Claim 1 limitations, Examiner has clearly followed the two-part analysis for determining subject matter eligibility under the 2019 updated 101 Guidance. In particular the specific limitations that describe an abstract idea have been identified and reasons under Step 2A prong 1 of the reasons. The recited sequence of steps in Claims 1 and 15 are considered to be directed to the mental processing and/or acquisition of data or mathematical processing of data which are considered a form of abstract idea when not incorporated into a practical application.  The inclusion of the recited,  “wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”  without specifics or correlating relevance relating to these specific diseases to the disclosed claim limitation such that a diagnosis maybe obtained in a manner not already performed by a radiologist in their mind does is not sufficient to overcome the claim limitations as a whole to be considered a series of Mental processes falling under the abstract idea grouping.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As written, the claims are merely outlining mental processes that may be implemented on generic computer hardware components that are well-known, routine and conventional for data collection and analysis. 
Regarding reference Mori, Examiner respectfully disagrees that Mori does not teach statistical transformation. Statistical transformations as known in the art, include methodologies/approaches of physical (spatial and/or temporal) changes that are deterministic of a mathematical function applied to each data point. Translation, scaling, deforming, etc. as taught in Mori [0036] are considered statistical transformations.
.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AMAL ALY FARAG/            Examiner, Art Unit 3793                   



/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                            
for
/JEFFREY G HOEKSTRA/            Supervisory Patent Examiner, Art Unit 3793